DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the term “orthodontic movement of the at least one tooth that does not prepare the at least one tooth for the amount of cosmetic restoration to be applied” is indefinite, as it is unclear if the term refers back to the previously recited “second position” corresponding to the “second amount of partial tooth destruction” or the newly recited limitation “second orthodontic treatment plan” in claim 27, both of which simulate an orthodontic movement, as best understood by the Examiner.  Clarification is required. 
Regarding claim 42, the term “does not prepare the at least one tooth for the amount of cosmetic restoration to be applied” is indefinite for one of two reasons.  First, it is unclear if the term contradicts the limitations of claim 27.  For example, if the second orthodontic movement moves the teeth to the same position as the first, the tooth would be in the same position, just achieved by another path, thereby being prepared to receive the same amount of cosmetic restoration as compared to the first plan.  Alternatively, the term is indefinite, as it is unclear how moving the tooth to the same position, along a different path, would not prepare the tooth for the cosmetic restoration.  As best understood, the only scenario where it would not prepare the tooth for the restoration would be if no cosmetic restoration is required or desired.  Clarification is required.  
Claim Objections
Claim 29 is objected to because of the following informalities:  In the step of “determining and digitally modeling a progressive decrease”, after the term “based on” the Examiner suggests adding the term “continued” or “further” or the like.  Appropriate correction is required.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (US 2014/0358497 A1) in view of Wen et al (US 2014/0229878 A1).
Regarding claim 27, Kuo et al discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining an orthodontic treatment plan to partially correct for a malocclusion of at least one tooth (see above; it is noted that the method of Kuo uses the orthodontic treatment plant to move the teeth from an initial step, through several intermediate steps to a final orthodontic step, and then the prosthodontic treatment plan to move the teeth from the final orthodontic step, to a final prosthetic step, corresponding to the full correction/method; additionally Kuo discloses that both orthodontic and prosthetic steps may be performed iteratively, and a modeling of the final solution at each intermediate orthodontic step, and the final orthodontic step, is within the scope of the disclosure); 
determining a first amount of partial tooth destruction of the at least one tooth when the at least one tooth is modeled in a first position (e.g. a first intermediate position); determining an amount of cosmetic restoration of the at least one tooth based on the first amount of partial tooth destruction (e.g. prosthetic solution and required destruction at the first intermediate orthodontic position which is modeled, see above); 
determining a second amount of partial tooth destruction of the at least one tooth when the at least one tooth is modeled in a second position (e.g. a second intermediate orthodontic position, or final orthodontic position), wherein the first amount of partial tooth destruction is greater than the second amount of partial tooth destruction (see citations above; longer treatment time results in less tooth destruction); 
selecting the first position of the at least one tooth for restoration of the at least one tooth (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based on the patient’s and Dr.'s desires or constraints, including choosing an option which requires more tooth removed, is within the scope of the disclosure of Kuo; dependent on patient desires/constraints); 
preparing the at least one tooth for the amount of cosmetic restoration by orthodontically moving the at least one tooth to the first position (see citations above), wherein orthodontically moving the at least one tooth to the first position comprises moving the at least one tooth along a path specifically tailored to accommodate the amount of cosmetic restoration to be applied (implicitly, in order to follow the plan and arrive at the position for the restoration) such that orthodontically moving the at least one tooth to the first position comprises translation and/or rotating the at least one tooth along a different path, arc and/or angle relative to the orthodontic movement of the at least one tooth to a third position that does not prepare the at least one tooth from the amount of cosmetic restoration applied (e.g. at minimum, a third or different position, or any other later intermediate or final orthodontic position, would require a different path, arc and/or angle; at least to some degree, since the positions are not the same; at minimum, the third position would require a different amount of translation, path, arc or angle to achieve a desired outcome); 
simulating the path specifically tailored to accommodate the amount of cosmetic restoration to be applied and simulating the orthodontic movement of the at least one tooth that does not prepare the at least one tooth form the amount of cosmetic restoration to be applied (see above; Kuo discloses that several positions are simulated and presented to the patient; as explained above, third position is interpreted as any other intermediate or final orthodontic positions, which as disclosed by Kuo are modeled/simulated; the Examiner notes that for an orthodontic plan or position to be modeled, determined or presented the treatment must be simulated at least to some degree, since the intermediate or final positions are, by definition, simulated/projected positions); and 
cosmetically restoring the at least one tooth when the at least one tooth is in the first position by performing the first amount of destruction and restoration (see explanation and citations above), and wherein the higher the degree of partial correction, the lower the amount of destruction of the tooth that is required prior to placement of a restoration (see Fig. 20 and [0112]).  
Regarding claim 33, Kuo discloses wherein preparing the at least one tooth for the second amount of partial tooth destruction by orthodontically moving the at least one tooth takes longer than preparing the at least one tooth for the first amount of partial tooth destruction by orthodontically moving the at least one tooth (see Fig. 20 and [0112]; e.g. later intermediate or final orthodontic steps).  
Kuo, however, does not teach determining a second orthodontic treatment plan that moves the at least one tooth to the first position along a different path, arch and/or angle than the path specifically tailored to accommodate the amount of cosmetic restoration to be applied as required.  
Wen et al, however, teaches an orthodontic treatment planning method which determines multiple (thereby including a second) orthodontic treatment plans that each move at least one tooth to a common position along a different path, arch and/or angle (see [0133], [0135], [0139], [0142]-[0144]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo to include Wen’s step of determining multiple (a second) orthodontic treatment plan that each moves the teeth to a common position but along a different path, arch and/or angle, as such modification would provide alternate movement options which avoid collisions or other time consuming or otherwise unwanted movements of the teeth while arriving at the same position (see Wen, citations above).  It is noted that should the method of Kuo be modified with the teachings of Wen, as combined above, a second treatment plan would be determined to move the teeth to the first position but along a different path, arch and/or angle than the previous path (e.g. the path specifically tailored to accommodate the amount of cosmetic restoration to be applied; as taught by Wen).  
Regarding claim 42, as best understood by the Examiner, the resultant second treatment plan of the combination of Kuo/Wen, as combined above, would not prepare the tooth for the amount of cosmetic restoration to be applied, as the specific orthodontic positioning between the two positions either a) may not require cosmetic restorations or b) would require slightly different cosmetic restorations due to increased and/or decreased tooth size, as a result of not needing to reduce tooth size in order to arrive at the final position (e.g. a first path may require tooth reduction to arrive at the final position, while a second path, which takes longer, may not require reduction to arrive at the final position; as best understood by the Examiner).  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Wen, as combined above, further in view of Stone-Collonge et al (US 2009/0291408 A1).
Regarding claim 35, Kuo/Wen discloses all the features of the claimed invention, including wherein the path specifically tailored to accommodate the amount of cosmetic restoration to be applied and the orthodontic movement of the at least one tooth that does not prepare the at least one tooth for the amount of cosmetic restoration to be applied are both simulated (see above, corresponding to different intermediate or final orthodontic positions), but does not explicitly teach where they are simulated side by side as required. 
Stone-Collogne et al, however, teaches an orthodontic computer system which is configured to display side by side comparisons of different iterative stages of an orthodontic treatment plan (see [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Wen to include Stone-Collogne’s use of side by side comparison, as such modification would provide improved decision making for the patient, showing potential benefits of additional stages of treatment.
Claims 29, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Wen et al (US 2014/0229878 A1).
Regarding claim 29, Kuo discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining an orthodontic treatment plan to partially correct for a malocclusion of at least one tooth (see above; it is noted that the method of Kuo uses the orthodontic treatment plan to move the teeth from an initial step, through several intermediate orthodontic steps to a final orthodontic step, and then the prosthodontic treatment plan to move the teeth from the final orthodontic step, to a final prosthetic step; as such, the Examiner interprets a solution based off one of the iteratively simulated intermediate steps as being partially corrected); 
determining and digitally modeling a progressive decrease in an amount of destruction of the at least one tooth based on modeled movement of the at least one tooth according to the orthodontic treatment plan (see citations above; Fig. 20 and [0112]); 
comparing a first amount of destruction of the at least one tooth (e.g. destruction required at a first intermediate position) with a second amount of destruction of the at least one tooth (e.g. destruction required at final orthodontic position), wherein the first amount of destruction is greater than the second amount of destruction (see citations above; longer treatment time results in less tooth destruction), and selecting, based on this comparison, the first amount of destruction (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based on the patient’s and Dr.'s desires or constraints, including choosing an option which requires more tooth removal, is within the scope of the disclosure of Kuo), wherein selecting comprises a doctor and/or patient recommending and selecting the first amount of destruction (see citations above); 
preparing the at least one tooth for the first amount of destruction by orthodontically moving the at least one tooth according to the orthodontic treatment plan (e.g. apply orthodontic treatment, see citations above); and 
cosmetically restoring the at least one tooth by performing the first amount of destruction (e.g. apply prosthodontic treatment, see citations above), wherein the amount of tooth destruction becomes progressively less as the amount of orthodontic treatment time increases (see [0112] and Fig. 20).  
Regarding claim 34, Kuo discloses wherein preparing the at least one tooth for the second amount of destruction by orthodontically moving the at least one tooth takes longer than preparing the at least one tooth for the first amount of destruction by orthodontically moving the at least one tooth (e.g. later intermediate, or final intermediate steps; see [0112] and Fig. 20).  Regarding claim 36, Kuo discloses wherein selection further comprises the doctor and/or patient recommending and selecting the first amount of destruction based on an evaluation of a restoration parameter associated with the first amount of destruction (e.g. parameter related to veneers, see citations above).
Kuo discloses all the features of the invention including wherein the simulations are performed by a computer implicitly having a processor (see citations above), and that recommendations and selections for the restoration and thickness thereof, may be made manually by the patient or doctor or automatically by a processor, based on an automatically recommended and selected orthodontic treatment, the recommendation and selection thereby being based on a first amount of destruction (due to the recommended restoration and orthodontic treatment).  Further, Kuo additionally discloses that the processor automatically selects the start of veneering treatment (e.g. the particular orthodontic position, see [0112]), but does not explicitly teach the processor automatically recommending and then selecting the first amount of destruction, as opposed to a manual selection as required. 
Wen et al, however, teaches an orthodontic treatment planning method where a particular treatment plan is selected by the processor, the user or a combination thereof (see [0127]).  As such Wen teaches that a computer processor recommends and selects (recommending by virtue of the selection) a particular treatment plan/path.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo to include Wen’s teaching of allowing the processor to recommend and select particular treatment paths and decisions, as such modification would improve treatment efficiency by saving time for the practitioner, and result in improved accuracy of the path and final aesthetic results.  Additionally, it is noted that such modification merely involves choosing a selection from a finite number of identified predictable solutions, with a reasonable expectation of success (see MPEP 2143).  
Claims 1-5, 7-10, 22, 31-32, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Wen et al (US 2006/0275736 A1, hereafter Wen 736).
Regarding claim 1, Kuo et al discloses a method of coordinating orthodontic and cosmetic dental treatments (see abstract, [0041], [0044], [0064], [0066]-[0068], [0073]-[0092], [0106]-[0129]), the method comprising: 
determining a first orthodontic treatment plan to partially correct for a malocclusion of at least one tooth, wherein the first orthodontic treatment plan moves the at least one tooth from a non-corrected position to an intermediate corrected position, wherein when the at least one tooth is in the intermediate corrected position, the malocclusion is partially corrected (see above; it is noted that the method of Kuo uses iterative, modeled orthodontic treatment plans to move the teeth from an initial step, through several intermediate orthodontic steps, including a final orthodontic step where the teeth are fully corrected (as best desired by the patient and Dr.), and then the prosthodontic treatment plan to move the teeth from the final orthodontic step or intermediate orthodontic step (full orthodontic correction), to a final prosthetic step; as such, the Examiner interprets the first orthodontic treatment plan to correspond to partially correcting the teeth moving from an initial position to a first intermediate orthodontic position (partial correction of malocclusion), and the second orthodontic treatment plan to correspond to fully (orthodontically) correcting the teeth moving from the initial position, to the first intermediate position, and to a final orthodontic (final/fully corrected malocclusion) position, both followed by prosthodontic treatment); 
determining a second orthodontic treatment plan (see above, second plan interpreted to correspond to initial step, to first intermediate step, to final orthodontic step) to move the at least one tooth (to a non-maloccluded position; see [0059]-[0060] and Fig. 7 which explicitly shows completely correcting the malocclusion as an option of treatment prior to veneering), wherein the second orthodontic treatment plan moves the at least one tooth from the non-corrected position to the intermediate corrected position and then to the non-maloccluded position, wherein the at least one tooth is moved more relative to the non-corrected position when the at least one tooth is in the non-maloccluded position than when the at least one tooth is in the intermediate corrected position (e.g. further orthodontic movement/steps to move to final position, see citations and explanation above); 
determining a first extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the intermediate corrected position (e.g. destruction required at a first intermediate position); 
determining an amount of cosmetic restoration of the at least one tooth based on the first extent of partial destruction (e.g. amount of cosmetic restoration required by first partial destruction and intermediate position, see above); 
determining a second extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the non-maloccluded position (e.g. destruction required at final corrected/orthodontic position); 
digitally modeling, in a first digital model, the at least one tooth in the intermediate corrected position and the first extent of partial destruction (see citations above); 
digitally modeling, in a second digital model, the at least one tooth in the non-maloccluded position and the second extent of partial destruction (see citations above), wherein the first extent of partial destruction in the first digital model is greater than the second extent of partial destruction in the second digital model (see citations above; longer treatment time results in less tooth destruction; final corrected position is achieved with a longer treatment time, and therefore requires less tooth destruction, see above); 
comparing the first and second digital models and selecting, based on this comparison, the first orthodontic treatment plan (see citations above; choosing any of modeled iterative options of different tooth locations and amount of tooth removal based on the patient’s and Dr.'s desires or constraints, including choosing an option which requires more tooth removal, is within the scope of the disclosure of Kuo);
preparing the at least one tooth for the cosmetic restoration by orthodontically moving the at least one tooth from the non-corrected position to the intermediate corrected position (applying orthodontic treatment when first orthodontic treatment is selected, see above); 
cosmetically restoring the at least one tooth when the tooth is in the intermediate corrected position by performing the first extent of partial destruction and by performing the amount of cosmetic restoration (e.g. apply prosthodontic treatment when first orthodontic treatment is selected, as modeled, see citations above); and
identifying, via a processor, one or more candidate teeth for restoration, wherein the one or more candidate teeth comprise the at least one tooth (see [0039], [0106], [0112] and [0132] and claims 82-89; processor is used to model orthodontic and prosthetic solution, and automatically create veneers for identified candidate teeth; candidate teeth are identified at least in part via a processor).  Kuo, however, does not explicitly teach the processor recommending the one or more candidate teeth for restoration as required.
Wen ‘736, however, teaches an orthodontic computer treatment planning system which recommends and identifies one or more teeth for restoration (interproximal reduction) in the orthodontic treatment plan (see [0258]-[0259]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo to include Wen’s step of proving the processor to recommend candidate teeth, as such modification would provide controlled and minimized/optimized tooth destruction, and provide for efficient modeling and treatment planning.  
Regarding claim 2, Kuo/Wen ‘736 discloses wherein cosmetically restoring the at least one tooth comprises removing a portion of the tooth (see above, and [0089] Kuo).
Regarding claims 3-4, Kuo/Wen ‘736 discloses wherein cosmetically restoring the at least one tooth further comprises placing a cosmetic restoration in the form a veneer on the at least one tooth (see Kuo, citations above and [0089]).
Regarding claim 5, Kuo/Wen ‘736 discloses further comprising creating a digital impression of the at least one tooth or of a dentition having the at least one tooth (see Kuo, [0087]-[0089]).
Regarding claim 7, Kuo/Wen ‘736 discloses designing the first orthodontic treatment plan combined with a cosmetic restoration plan via digital processing (see Kuo citations above, and [0090], [0113]-[0132]).
Regarding claim 8, Kuo/Wen ‘736 discloses applying one or more orthodontic trays to the at least one tooth to move the at least one tooth from the non-corrected position to the intermediate corrected position (see Kuo, [0068]).
  Regarding claim 9, Kuo/Wen ‘736 discloses wherein the intermediate corrected position is chosen such that less of the at least one tooth is destroyed in the intermediate corrected position than would be in the non-corrected position when a cosmetic restoration is applied to the at least one tooth (see Kuo, citations above and Figs. 2-8,20).
Regarding claim 10, Kuo/Wen ‘736 discloses wherein orthodontically moving the at least one tooth from the non-corrected position to the intermediate corrected position takes 1 month to 12 months (see Kuo, [0084]).
Regarding claim 22, Kuo/Wen ‘736 discloses wherein the non-maloccluded position is an optimum orthodontic correction of the malocclusion of the at least one tooth (e.g. final orthodontic correction, see Kuo, citations and explanation above; as best understood by the Examiner).
Regarding claim 31, Kuo/Wen ‘736 discloses determining a third extent of partial destruction of the at least one tooth when the at least one tooth is modeled in the non-corrected position (e.g. initial position, see Figs. 2-8 and 20, Kuo); digitally modeling, in a third digital model, the at least one tooth in the non-corrected position and the third extent of partial destruction (see Kuo, citations above), wherein the third extent of partial destruction in the third digital model is greater than the first extent of partial destruction in the first digital model; and comparing the first, second, and third digital models and selecting, based on this comparison, the first orthodontic treatment plan, wherein the second orthodontic treatment plan takes longer than the first orthodontic treatment plan (see Kuo, citations and explanation above; e.g. comparing initial position and treatment to an orthodontic treatment with partial and/or full orthodontic correction).
Regarding claim 32, Kuo/Wen ‘736 discloses wherein the second orthodontic treatment plan comprises the first orthodontic treatment plan (see Kuo, citations and explanation above; e.g. intermediate and final orthodontic corrections of steps of plan).
Regarding claims 37-40, Kuo/Wen ‘736 discloses recommending, via the processor, a recommended cosmetic restoration to be placed on the at least one tooth; recommending via the processor, a restoration thickness based on the recommended cosmetic restoration; recommending, via the processor, a recommended extent of orthodontic pretreatment; recommending, via the processor, the restoration thickness based on the recommended extend of orthodontic pretreatment (see Kuo [0039], [0106], [0112], [0132] and claims 82-89; processor can automatically select the optimal start point of veneer treatment (e.g. end of orthodontic treatment) based on an automatically generated (recommended) restoration having a (recommended) thickness).
Regarding claim 41, Kuo/Wen ‘736  discloses identifying, via the processor, one or more candidate teeth for restoration and orthodontic treatment, wherein the one or more candidate teeth comprise the at least one tooth (see Kuo above, and see [0039], [0106], [0112], [0132] and claims 82-89).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Wen et al (Wen ‘736), as combined above, further in view of Derakhshan et al (US 2016/0310235 A1).
Regarding claim 24, Kuo/Wen ‘736 discloses all the features of the claimed invention, including wherein several factors may influence which treatment plan is chosen, but does not specifically teach wherein the intermediate position is chosen based on the cost of restoring the tooth in the intermediate corrected position relative to the cost of restoration in the final position as required.  
Derakhshan et al, however, teaches a comparative orthodontic treatment planning tool that provides multiple treatment plan options where the user may select a particular treatment based on a number of factors, including cost (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kuo/Wen ‘736 to include Derakhshan’s treatment selection based at least in part on cost, as such modification would optimize the expense versus the desired outcome of the treatment, improving user satisfaction.
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
Regarding the arguments to claims 27 and 29 and dependents thereof, the Examiner notes that the arguments do not address the new grounds of rejection and/or interpretation above. 
Regarding the arguments to claim 1 and dependents thereof, Applicant argues that Kuo does not teach a “non-maloccluded position” as required.  However, the Examiner notes that as cited above, complete orthodontic correction prior to prosthodontic correction is within the scope of the disclosure of Kuo (see citations above).  For example, if a user has no time or financial constraints the orthodontic position could be completely corrected and then thin veneers applied to the corrected position to improve coloration or chipping of the teeth, as taught by Kuo.  Further as clearly shown in Fig. 7 the teeth are aligned (non-maloccluded).  Similarly Fig. 8 shows non-maloccluded teeth (see also [0059] and [0061], specifically teaching “aligned teeth”).  
Additionally Applicant argues that Wen ‘367 does not teach “recommending via a processor, one or more candidate teeth for restoration as required”, however the Examiner disagrees.  As disclosed in Wen as cited above, the processor identifies locations of tooth overlap and the need for where interproximal reduction may be needed on a tooth or a portion thereof (see [0259]).  As such by identifying and showing or otherwise providing such information to the user, the processor is by definition making a recommendation of candidate teeth for treatment (e.g. all teeth requiring the specific treatment of Wen).  As combined above, the teachings of Wen would motivate one of ordinary skill in the art to modify Kuo to include Wen’s processor based identification of candidate teeth for the reasons above, and additionally since it could quickly and accurately identify all teeth where conflict in treatment may occur.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive (per claim 1) and additionally do not address the new grounds of rejection and/or interpretation above (per claims 27 and 29) necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form US 20070238065 teaches a method and system for providing automated orthodontic assessments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772